Appellant challenges the sufficiency of the evidence, claiming that his relation with the transaction was one of agent for the purchaser and that he was neither a seller nor an agent of the seller. These questions were submitted to the jury in an unobjectionable way, and the *Page 46 
state's evidence supports the verdict. The witness Thornton testified that he bought a quart of whiskey from the appellant and paid him three dollars for it. According to the witness, he was approached by the appellant and asked if he was looking for whiskey. Receiving an affirmative answer, appellant said that he would get it. The appellant then got a quart of whiskey and brought it to the witness, for which he received three dollars. The appellant claimed to have procured the whiskey from Walker for Thornton. Two other witnesses, the sheriff and his deputy, overheard a conversation between the appellant and Thornton, and their testimony supports the state's theory.
The other questions raised in the motion were discussed in the original opinion, and in our opinion, the proper disposition of them was there made.
The motion is overruled.
Overruled.